Case 1:19-cv-02045-JRS-TAB Document 131 Filed 02/18/21 Page 1 of 3 PageID #: 2105




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                      Indianapolis Division


  MICHAEL F. CRUM,                         )
                                           )
         Plaintiff,                        )
                                           )
         v.                                )                     Case No. 1:19-cv-2045-JRS-TAB
                                           )
  SN SERVICING CORPORATION,                )
  FAY SERVICING, LLC., PLANET HOME         )
  LENDING, LLC, EQUIFAX INFORMATION        )
  SERVICES, LLC, HOME SERVICING, LLC, and )
  US BANK TRUST NATIONAL ASSOCIATION, )
  as Trustee of the SCIG Series III Trust, )
                                           )
         Defendants.                       )

                        UNOPPOSED MOTION TO SUBSTITUTE
                          MEMORANDUM IN OPPOSITION TO
                  SN SERVICING’S MOTION FOR SUMMARY JUDGMENT

         Plaintiff, Michael F. Crum, by and through undersigned counsel, respectfully moves this

  Court for permission to substitute a corrected Memorandum In Opposition to SN Servicing’s

  Motion for Summary Judgment in the above-captioned cause. After filing, Crum realized that the

  filed version failed to provide the proper version of paragraphs numbered 1 & 2 in Section III of

  his brief. The filed version also omitted citations to the record at ¶¶ 11, 14, 20, Section IV., pg. 19,

  a citation to SN’s brief, a second citation to SN’s brief at pg. 26 at the end of Section IV. 3., an

  additional citation to SN’s brief at the top of page 27, and the insertion of a hyperlink to document

  124-49 at 2-3 on page 28.

         Crum’s counsel has shared the proposed substitute document with SN’s counsel and they

  have no objection to the substitution of this document. There is no change to any argument, the

  citations are necessary to comply with the Court’s procedures for citations to the record in briefs.
Case 1:19-cv-02045-JRS-TAB Document 131 Filed 02/18/21 Page 2 of 3 PageID #: 2106




  Crum requests the Court’s permission to substitute this corrected document for the existing filed

  document at the Court’s Docket Entry 125. Alternatively, Crum requests permission to file this

  version as a corrected response to SN’s motion. Counsel for the Defendants have no objection to

  the substitution of this document or the filing of the proposed document as an amended or

  corrected Response. .

         WHEREFORE, Plaintiff, Michael F. Crum, respectfully requests the Court to grant this

  Motion and that the corrected Memorandum In Opposition to SN Servicing’s Motion for Summary

  Judgment is deemed substituted and the operable Response to SN Servicing’s Motion for

  Summary Judgment, and for all other relief just and proper.


                                              Respectfully submitted,

                                              /s/ Travis W. Cohron
                                              Travis W. Cohron, No. 29562-30
                                              Clark, Quinn, Moses, Scott & Grahn, LLP
                                              320 N. Meridian Street, Suite 1100
                                              Indianapolis, IN 46204
                                              Telephone: (317) 637-1321
                                              Fax: (317) 687-2344
                                              tcohron@clarkquinnlaw.com
                                              Attorney for Plaintiff

                                              /s/ Nicholas H. Wooten
                                              Nicholas H. Wooten, No. ASB-1870-o77n
                                              NICK WOOTEN, LLC
                                              5125 Burnt Pine Drive
                                              Conway, AR 72034
                                              Telephone: (833)-937-6389
                                              nick@nickwooten.com
Case 1:19-cv-02045-JRS-TAB Document 131 Filed 02/18/21 Page 3 of 3 PageID #: 2107




                                  CERTIFICATE OF SERVICE

                  I hereby certify that on February 17, 2021, a copy of the foregoing was filed
  electronically. Notice of this filing will be made on all ECF-registered counsel by operation of the
  Court’s electronic filing system. Parties may access this filing through the Court’s system.

  Ernest P. Wagner
  MAURICE WUTSCHER LLP
  ewagner@mauricewutscher.com
  Counsel for SN Servicing Corporation and US Bank Trust National Association

                                                /s/ Travis W. Cohron
                                                Travis W. Cohron, No. 29562-30

  Clark, Quinn, Moses, Scott & Grahn, LLP
  320 N. Meridian Street, Suite 1100
  Indianapolis, IN 46204
